SUMMARY ORDER

Plaintiff-appellant Moshe Cinque Canty argues that the jury’s verdict was unsupported by sufficient evidence. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Canty did not preserve his argument by filing a motion pursuant to Rule 50 of the Federal Rules of Civil Procedure. Accordingly, we may consider his challenge only: (1) if the district court indicated that a Rule 50 motion need not be filed, or (2) “to prevent a manifest injustice in cases where a jury’s verdict is wholly without legal support.” Jacques v. DiMarzio, Inc., 386 F.3d 192, 199 (2d Cir.2004) (internal quotation marks and alteration omitted). Here, the district court did not relieve Canty of his obligation under Rule 50, and the officers’ testimony at trial constitutes sufficient evidence to sustain the jury’s verdict.
Finding no merit in Canty’s remaining arguments, we hereby AFFIRM the judgment of the district court.